In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00369-CV

CENTURY SPORTS WEARS, INC. D/B/A           §    On Appeal from the 362nd District
WYNFORD WHOLESALE, PERVEZ                       Court
DAREDIA, AND SHARAF DAREDIA,               §
Appellant                                       of Denton County (19-3906-362)
                                           §
                                                February 20, 2020
V.                                         §
                                                Opinion by Chief Justice Sudderth
                                           §
WALLIS BANK F/K/A WALLIS STATE
BANK

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Bonnie Sudderth________________
                                         Chief Justice Bonnie Sudderth